This office action is in response to the amendments filed on 01/05/2021. Claims 1-22 are currently pending in the application. 
Allowable Subject Matter
Claims 1-22 are allowable in light of the Applicant's argument and in light of the prior art made of record. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikhil Patel on 02/10/2021.

Claims 16 and 17 of application have been amended as follows: 
16. (Currently Amended) A system to back up a cluster resource, comprising: a communication interface; and a processor coupled to the communication interface and configured to: determine that backup of a cluster shared volume is to be performed; and in response to determining that the backup of the cluster shared volume is to be performed: cause an active cluster node to take and store persistently on the cluster shared volume a persistent snapshot of the cluster shared volume; use the persistent snapshot to back up the cluster shared volume wherein using the active cluster node to take and store persistently on the cluster shared volume the persistent snapshot of the cluster shared volume includes invoking a virtual shadow copy service (VSS) in a manner that results in the persistent snapshot being store persistently on the cluster shared volume; and in response to a determination that a failure is detected, restarting a backup of the cluster shared volume based at least in part on the checkpoint information.  

17. (Currently Amended) A computer program product to back up a cluster resource, the computer program product being embodied in a non-transitory computer readable medium and comprising computer instructions for: determining, by one or more processors, that backup of a cluster shared volume is to be performed; and in response to determining that the backup of the cluster shared volume is to be performed: cause an active cluster node to take and store persistently on the cluster shared volume a persistent snapshot of the cluster shared volume; using the persistent snapshot to back up the cluster shared volume to a backup storage node connected to the active cluster node via a network, including by storing checkpoint information indicating as the backup progresses which portions of the persistent snapshot have been backed up, wherein using the active cluster node to take and store persistently on the cluster shared volume the persistent snapshot of the cluster shared volume includes invoking a virtual shadow copy service (VSS) in a manner that results in the persistent snapshot being store persistently on the cluster shared volume; and in response to a determination that a failure is detected, restarting a backup of the cluster shared volume based at least in part on the checkpoint information.



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 16 and 17 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 16, 17: “…in response to determining that the backup of the cluster shared volume is to be performed: cause an active cluster node to take and store persistently on the cluster shared volume a persistent snapshot of the cluster shared volume; use the persistent snapshot to back up the cluster shared volume to a backup storage node connected to the active cluster node via a network, including by storing -5 -EMC IP Holding Company LLC Application No. 16/123,997 checkpoint information indicating as the backup progresses which portions of the persistent snapshot have been backed up, wherein using the active cluster node to take and store persistently on the cluster shared volume the persistent snapshot of the cluster shared volume includes invoking a virtual shadow copy service (VSS) in a manner that results in the persistent snapshot being store persistently on the cluster shared volume.…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Reference Gopinath teaches a technique to back up a cluster resource, in which an active cluster node is used to take and store persistently on a cluster shared volume a snapshot of the cluster shared volume. The persistent snapshot is used to back up the cluster shared volume, including by storing checkpoint information indicating as the backup progresses which portions of the snapshot have been backed up.
Reference Paulzagade teaches various systems, methods and apparatuses for intelligently and dynamically allocating proxy backup clients to back up and restore vast amounts of data distributed across a network are presented. One method involves identify distributed data stored in a computer system, requesting the data, and performing a backup or restore operation on the data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114